COURT OF APPEALS FOR THE
                     FIRST DISTRICT OF TEXAS AT HOUSTON

                              MEMORANDUM ORDER

Appellate case name:      James W. Paulsen v. Ellen A. Yarrell

Appellate case number: 01-14-00351-CV

Trial court case number: 1037908

Trial court:              County Civil Ct at Law No 1 of Harris County

       In 2013, the Texas Legislature modified the statutory authorization for
interlocutory appeals from orders pursuant to Chapter 27 of the Civil Practice and
Remedies Code. In particular, Section 51.014(a)(12) now expressly provides that
“a person may appeal from an interlocutory order of a district court, county court at
law, or county court that . . . denies a motion to dismiss filed under
Section 27.003.” Acts 2013, 83rd Leg., R.S., Ch. 1042 (H.B. 2935), Sec. 4, eff.
June 14, 2013 (emphasis supplied). This legislation apparently reflects the
legislative response to the split in authority that had developed in the courts of
appeals concerning whether Section 27.008 created a right of interlocutory appeal.
See generally Kinney v. BCG Attorney Search, Inc., No. 03-12-00579-CV, 2014
WL 1432012, at *3 (Tex. App.—Austin Apr. 11, 2014, pet. filed); see also
Jennings v. WallBuilder Presentations, Inc. ex rel. Barton, 378 S.W.3d 519, 528
(Tex. App.—Fort Worth 2012, pet. denied) (“construing section 27.008 with
precision and with fidelity to the terms by which the legislature has expressed its
wishes, we decline to ‘imply’ into the statute . . . a right of interlocutory appeal
from a timely-signed order denying a timely-filed chapter 27 motion to dismiss”).

       Legislative grants of interlocutory appellate jurisdiction are treated as
narrow exceptions to the general rule that appeals can only be taken from a final
judgment, and as such they have been construed “strictly.” E.g., Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 355 (Tex. 2001). Appellant Paulsen’s
interlocutory appeal from the trial court’s denial of attorney’s fees—an ancillary
aspect of an order that granted his motion to dismiss—therefore may be subject to
dismissal for want of interlocutory appellate jurisdiction.

       To the extent any party may object to the dismissal of Paulsen’s
interlocutory appeal, a supplemental brief addressing this court’s interlocutory
jurisdiction must be filed on or before November 14, 2014. See TEX. R. APP.
P. 38.9(b), 42.3(b).

      It is so ORDERED.

Judge’s signature:        /s/ Michael Massengale
                          Justice Michael Massengale, Acting individually


Date: November 4, 2014